UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4105


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTONIO MOSLEY, a/k/a Abdullah Hamid,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:11-cr-00336-MOC-1)


Submitted:   January 23, 2014             Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carol A. Bauer, Morganton, North Carolina, for Appellant. Anne
M. Tompkins, United States Attorney, Melissa L. Rikard,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Antonio         Mosley     pleaded      guilty   to     possession        of    a

firearm    by    a    convicted      felon.        The   district       court    sentenced

Mosley to 100 months of imprisonment, a variance sentence below

the Guidelines range, and he now appeals.                      Finding no error, we

affirm.

            Mosley argues on appeal that his trial counsel was

ineffective       for    withdrawing      his      objection       to    the    four-level

enhancement       that       was   applied        pursuant    to        U.S.    Sentencing

Guidelines Manual § 2K2.1(b)(6)(B) (2011) for use or possession

of the firearm in connection with another felony offense, namely

in the course of a drug trafficking transaction.                               To prove a

claim of ineffective assistance of counsel, a defendant must

show   (1) “that         counsel’s       performance         was        deficient,”        and

(2) “that       the   deficient      performance         prejudiced       the    defense.”

Strickland v. Washington, 466 U.S. 668, 687 (1984).                                We may

address a claim of ineffective assistance on direct appeal only

if   the   lawyer’s         ineffectiveness        conclusively         appears    on   the

record.     United States v. Baldovinos, 434 F.3d 233, 239 (4th

Cir. 2006).       We have thoroughly reviewed the record and conclude

that   Mosley         has     failed     to       demonstrate       that       ineffective

assistance of counsel conclusively appears on the record.                                   We

therefore decline to address this argument on direct appeal.



                                              2
               Accordingly, we affirm the judgment of the district

court.     We deny Mosley’s motion for leave to file a pro se

supplemental brief.        We dispense with oral argument because the

facts    and    legal   contentions   are   adequately   presented    in   the

materials before this court and argument would not aid in the

decisional process.

                                                                     AFFIRMED




                                       3